Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .      
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as being vague and indefinite when it recites “any one or more of the non-connected CH2 in R1, R2, R3, and R4“ (emphasis added); the scope of the protection sought by a non-connected” CH2 is not clear. Claim 1 fails to particularly point out and distinctly claim the substituents R1, R2, R3, and R4 in the compounds of formula III and IV of the claimed liquid crystal composition.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hirschmann et al. (U.S. Patent No. 10,400,169).
Hirschmann et al. discloses a liquid crystal composition, and the corresponding use thereof said liquid crystal composition in a liquid crystal display device, characterized in that said liquid crystal composition comprises a combination of:
at least one compound of the present formula I as represented therein by  
    PNG
    media_image1.png
    64
    282
    media_image1.png
    Greyscale
 (column 28, line 35), 
at least one compound of the present formula II as represented therein by 
    PNG
    media_image2.png
    64
    304
    media_image2.png
    Greyscale
 (column 28, line 37),  
at least one compound inclusive of the compound of the present formula III as represented therein by 
    PNG
    media_image3.png
    123
    418
    media_image3.png
    Greyscale
 (column 42, line 50), 
IV as represented therein by 
    PNG
    media_image4.png
    220
    414
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    244
    431
    media_image5.png
    Greyscale
 (column 14, line 15), 
at least one compound inclusive of the compound of the present formula V in the present claim 4, as represented therein by 
    PNG
    media_image6.png
    78
    388
    media_image6.png
    Greyscale
(column 27, line 20) and 
    PNG
    media_image7.png
    76
    395
    media_image7.png
    Greyscale
 (column 27, line 50),
at least one compound inclusive of the compound of the present formula VI in the present claim 5, as represented therein by 
    PNG
    media_image8.png
    127
    422
    media_image8.png
    Greyscale
 (column 10, line 60) and
    PNG
    media_image9.png
    113
    381
    media_image9.png
    Greyscale
(column 18, line 40),  
at least one compound inclusive of the compound of the present formula VII in the present claim 6, as represented therein by 
    PNG
    media_image10.png
    218
    386
    media_image10.png
    Greyscale
 (column 17, line 45),
at least one compound inclusive of the compound of the present formula VIII in the present claim 7, as represented therein by 
    PNG
    media_image11.png
    120
    406
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    113
    398
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    113
    393
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    110
    396
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    108
    390
    media_image15.png
    Greyscale
 
    PNG
    media_image16.png
    114
    406
    media_image16.png
    Greyscale
 (column 39, line 1),
at least one compound inclusive of the compound of the present formula IX, in the present claim 8, as represented therein by 
    PNG
    media_image17.png
    109
    404
    media_image17.png
    Greyscale
(column 4, line 50) 
    PNG
    media_image18.png
    250
    421
    media_image18.png
    Greyscale
 (column 16, line
    PNG
    media_image19.png
    251
    416
    media_image19.png
    Greyscale
 (column 18, line 1), and
at least one compound inclusive of the compound of the present formula X in the present claim 9, as represented therein by 
    PNG
    media_image20.png
    165
    380
    media_image20.png
    Greyscale
 (column 19, line 22), 
    PNG
    media_image21.png
    243
    383
    media_image21.png
    Greyscale
(column 24, line 20), and 
    PNG
    media_image22.png
    80
    396
    media_image22.png
    Greyscale
(column 27, line 55).
Although Hirschmann et al. illustrates multiple examples of a liquid crystal composition comprising a combination of compounds of the present formulae I, II, and II with various compounds of the present formulae V through X (see Examples M7, M23, 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 17/251,593 (corresponding to U.S. Patent Application Publication No. 2021/0355382). Although the 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722